Exhibit 10(f)

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and entered into as of May 20, 2009, by
and among CLAYTON BANK & TRUST (hereinafter referred to as “Lender”), a
Tennessee chartered state banking institution whose principal office is located
in Knoxville, Tennessee, and MAJESTIC 21 PARTNERSHIP (hereinafter referred to as
“Borrower”), a Florida general partnership comprised 2lst MORTGAGE CORPORATION
(hereinafter referred to as “21st Mortgage” and sometimes as “Servicer” or
“Pledgor”), a Delaware corporation, and MAJESTIC HOMES, INC. (“Majestic Homes”),
a Florida corporation. 21st Mortgage joins in this Agreement as a general
partner of the Borrower and for the other purposes set forth herein. Majestic
Homes joins in this Agreement as a general partner of the Borrower and for the
other purposes set forth herein. NOBILITY HOMES, INC. (“Nobility Homes”), a
Florida corporation also joins herein for the purposes set forth herein.

RECITALS OF FACT

WHEREAS, Borrower has requested Lender to make a term loan to Borrower and
Lender is willing to make a term loan to Borrower on the terms and conditions
set forth herein, which loan shall be secured by a pool of MH Loans (pledged by
Pledgor) as described herein.

WHEREAS, each MH Loan is owned by Pledgor and evidences a loan to an Obligor,
the proceeds of which have been used by such Obligor for the purchase of a
manufactured home or the refinance of a manufactured home. The loan represented
by the MH Loan was originated by 21st Mortgage in connection with a financing
program for manufactured homes sold by Nobility Homes or its subsidiaries (the
“Nobility Homes Financing Program”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions: The following capitalized terms shall have the following
meanings:

 

  A Agreement: This Agreement together with all exhibits and schedules hereto
and all subsequent written amendments and supplements hereto and thereto.

 

  B Base Rate: A fixed per annum interest rate of Six Percent
(6.00%) (calculated on the basis of twelve 30 day months within each calendar
year period).

 

  C Borrowing Base: An amount equal to eighty percent (80%) of the outstanding
principal balance of all Qualified MH Loans pledged hereunder to secure the Term
Loan to Borrower (for the avoidance of doubt, Disqualified MH Loans will not be
considered for purposes of determining the Borrowing Base).

 

  D Borrowing Base Certificate: A certificate of the Pledgor signed by an
authorized officer of Pledgor indicating the amount of the Borrowing Base as of
a stated date and in the form attached hereto as Exhibit B.

 

-1-



--------------------------------------------------------------------------------

  E Business Day: Any day other than a Saturday or Sunday, or a day on which
banking institutions in Knoxville, Tennessee are authorized or obligated by law
or executive order to be closed.

 

  F Closing: The consummation of the transactions contemplated to take place
under this Agreement on the Closing Date.

 

  G Closing Date: May 20, 2009 or such later date as may be agreed to by the
parties to this Agreement.

 

  H Contract: A duly executed promissory note, conditional sales contract,
installment sales contract, installment loan agreement or other instrument
evidencing the indebtedness of an Obligor under a MH Loan, together with any
modification thereto.

 

  I Contract File: The Contract and Security Instrument relating to a MH Loan.

 

  J Cut-off Date: The respective cut-off date referenced in the MH Loan Pool
Schedule which shall be the close of business as of such date.

 

  K Disqualified MH Loan: Any Qualified MH Loan as to which such MH Loan
(a) does not otherwise continue to be a Qualified MH Loan for any reason,
(b) becomes delinquent as to any payments of principal or interest for a period
in excess of ninety (90) days of the date when such payment(s) are due, or
(c) the related Home is subject to Repossession or similar proceedings, in each
case as determined as of the end of each reporting month.

 

  L Event of Default: Any of the events described in Section 12 hereof.

 

  M Home(s): The security for a MH Loan comprised of a manufactured home.

 

  N MH Loan: Each of the Contracts and all related Security Instruments and
security interests created thereby and any and all rights to receive payments or
other amounts pursuant thereto from and after the respective Cut-Off Date and
including all rights under any insurance policies relating to any collateral
securing such Contracts, the related Contract Files and Obligor Files, all
rights to collect any advances or unearned forced place insurance premiums, and
all proceeds derived from the foregoing.

 

  O MH Loan Pool Schedule: The schedule of MH Loans pledged to Lender in
accordance with the terms set forth herein, as such schedule may be amended
and/or supplemented from time to time, and which schedule shall be in the form
attached hereto as Exhibit A (and may be in electronic format) and which shall
include the outstanding principal balance of such MH Loan as of the applicable
cut-off date.

 

  P Obligations: All now existing or hereafter arising debts and other
obligations of the Borrower to the Lender arising under any Term Loan Document,
in each case, as may be amended, modified or extended from time to time.

 

  Q Obligor: The person or persons obligated to repay the respective MH Loan.

 

-2-



--------------------------------------------------------------------------------

  R Obligor File: The credit application and investigation, documents of
insurance and other documentation in possession of Pledgor relating to an MH
Loan (other than the documents which are contained in the Contract File).

 

  S Pledged MH Loans: Each of the MH Loans now or hereafter pledged by Pledgor
to Lender to secure the Obligations which shall be those MH Loans described in
the MH Loan Pool Schedule, as may be amended or supplemented from time to time,
provided that an MH Loan shall cease to be a Pledged MH Loan at the time it
becomes a Released MH Loan.

 

  T Qualified MH Loan: Each MH Loan of the Pledgor pledged to Lender in
accordance with the terms of this Agreement (other than a Released MH Loan),
with respect to which:

(i) at the time of the initial inclusion of such MH Loan in the pool of Pledged
MH Loans, no payment is more than thirty (30) days past the date when due under
the terms of the MH Loan (as determined as of the Cut-Off Date for the MH Loans
in the initial collateral pool), and at the time of the initial inclusion of
such MH Loan in the pool of Pledged MH Loans, no other material default exists
by the Obligor under the terms of such MH Loan;

(ii) at all times after the initial inclusion in the pool of Pledged MH Loans,
no payment under such MH Loan is ninety (90) or more days past the date when due
under the terms of the MH Loan and the Home securing such MH Loan is not subject
to Repossession or similar proceedings, in each case as determined as of the end
of each reporting month;

(iii) all of the obligations of the Obligor to the Borrower under the MH Loan
are secured by a duly perfected first-priority security interest in favor of the
Borrower against the Home which is described in such MH Loan (subject only to ad
valorem property tax liens that are priority liens under applicable law and
secure payment of taxes that are not yet delinquent);

(iv) such MH Loan is owned by the Pledgor free and clear of all liens, claims
and encumbrances (other than the security interest granted in favor of Lender as
provided herein); and

(v) within one hundred twenty (120) days following the date of origination of
such MH Loan, the original of the related Contract for such MH Loan has been
delivered, together with the certificate of title (or other documents evidencing
that the Pledgor has a valid and perfected lien or that applicable documents
have been filed to obtain such lien) to each Home covered by such MH Loan, into
the possession of the Servicer (as custodian on behalf of Lender), or the Lender
if requested by the Lender upon and following a continuing Event of Default.

 

  U Released MH Loan: An MH Loan which has been released from the Lender’s
security interest pursuant to the terms of this Agreement, including the
provisions of Section 2.C.(vi) hereof.

 

-3-



--------------------------------------------------------------------------------

  V Repossession: Judicial or voluntary, non-judicial possession of a Home
transferred from an Obligor to Pledgor.

 

  W Security Instrument: A manufacturer’s certificate or statement of origin,
certificate of title, security agreement, financing statement and/or security
deed duly filed and/or recorded, if required by applicable law, in the state
and/or town/city/county offices, as appropriate under state law, evidencing and
perfecting Pledgor’s perfected security interest in a Home, and, in addition, if
applicable, a mortgage, deed of trust or similar instrument in the real property
pledged as security for the MH Loan.

 

  X Term Loan: As defined in Section 2 hereof.

 

  Y Term Loan Document: This Agreement and the Term Note, as amended and/or
restated from time to time, and in the plural means any two or more of the
foregoing, as the context requires.

 

  Z

Term Loan Maturity Date: The earlier of the following dates: (a) May 31, 2019
and (b) the thirtieth (30th) day following the first date that the outstanding
principal balance of the Term Loan is less than Seven Hundred Fifty Thousand
Dollars ($750,000).

 

  AA Term Note means the Term Note dated as of the date hereof, made by the
Borrower payable to the order of the Lender in the original principal amount of
$5,000,000.00, as amended from time to time.

 

  BB UCC means the Uniform Commercial Code as adopted in the State of Tennessee
from time to time.

 

2. The Term Loan and Collateral: Subject to all of the terms and conditions of
this Agreement, the Lender will make the Term Loan described in this Section to
the Borrower.

A. The Term Loan. The Lender will make a term loan to Borrower on the following
terms and subject to the following conditions:

 

  i)     The Term Loan. The Lender agrees to make a term loan to Borrower in an
amount equal to Five Million and 00/100 Dollars ($5,000,000.00) (the “Term
Loan”) on the terms and conditions set forth herein.

 

  ii)     Borrowing. The obligation of the Lender to advance the Term Loan
amount at Closing shall be subject to satisfaction of the conditions to funding
set forth in Section 11 including the pledge by Pledgor to Lender of Qualified
MH Loans with a Borrowing Base equal to or greater than the respective Term Loan
amount, and so long as the Term Loan is outstanding, Pledgor shall continue its
pledge of Qualified MH Loans to Lender with an aggregate principal balance at
least equal to 125% of the then-outstanding principal amount of the Term Loan
(as determined on a monthly basis).

 

  iii)     Funding of Term Loan. The Lender shall fund the Term Loan amount on
the Closing Date by wire transfer of immediately available funds to an account
specified in writing by the Borrower.

 

-4-



--------------------------------------------------------------------------------

  iv)

    Interest on the Term Loan. The principal amount of the Term Loan outstanding
from time to time shall bear interest until maturity of the Term Note at a rate
per annum equal to the Base Rate. After maturity, whether on the Term Loan
Maturity Date or on account of acceleration during the continuance of an Event
of Default as provided herein, and until paid in full, the Term Loan shall bear
interest at a per annum rate equal to the Base Rate plus five percent (5%);
provided, however, the interest rate shall not in any event exceed the maximum
rate of interest permitted by applicable law. Prior to maturity, accrued
interest for each calendar monthly period, as applicable, shall be due and
payable, in arrears, on the tenth (10th ) day of the immediately succeeding
calendar monthly period.

 

  v)

    Monthly Principal Amortization. The parties acknowledge that the Borrowing
Base will decrease over time due to reduction of the number of and the principal
balances under the Qualified MH Loans that secure the Term Loan (including by
reason of regular payments collected upon such MH Loans, prepayments of such MH
Loans and change in status of a Qualified MH Loan to a Disqualified MH Loan
and/or Released Loan). Until the outstanding principal balance of the Term Loan
is paid in full, Borrower shall make monthly principal payments under the Term
Loan in such amount (the “Requisite Monthly Principal Payment Amount”) equal to
the difference between the outstanding principal balance of the Term Loan and
the Borrowing Base amount to the extent the outstanding principal balance of the
Term Loan exceeds the Borrowing Base amount, in each case as determined as of
the 25th day of the preceding calendar month period. In the event the Borrowing
Base amount exceeds the outstanding principal balance of the Term Loan as of the
25th day of the preceding calendar month period, no Requisite Monthly Principal
Payment Amount shall be due with respect to such monthly period. The Requisite
Monthly Principal Payment Amounts shall be due and payable on the tenth (10th
) day of each calendar month; and on the Term Loan Maturity Date or such earlier
date as provided herein following acceleration, all remaining unpaid principal
under the Term Loan and accrued but unpaid interest under the Term Loan shall be
due and payable. Borrower or Pledgor on behalf of Borrower shall maintain
adequate records of the collections on the Pledged MH Loans and Lender shall
have the right to review such records upon request. No prepayment penalty or
premium shall be due or payable in connection with any Requisite Monthly
Principal Payment Amounts.

 

  vi)

    Borrowing Base Certificates. On or before the tenth (10th) day after the end
of each calendar month, the Borrower or Pledgor shall deliver to Lender a
Borrowing Base Certificate (calculated as of 25th day of the preceding calendar
month period). Each Borrowing Base Certificate shall include or be accompanied
by an electronic report provided by the Servicer regarding the Pledged MH Loans
included in the Borrowing Base. The report shall be in format, form and
substance reasonably acceptable to the Lender and shall include: (a) the
outstanding principal balance owing to the Pledgor under each Pledged MH Loan,
(b) the next scheduled payment due date for each Pledged MH Loan, (d) whether
the Pledged MH Loan is subject to Repossession, and (e) such other information
as the Lender shall reasonably require.

B. Additional Provisions Applicable to the Term Loan. The following additional
provisions are applicable to the Term Loan and transactions contemplated hereby:

 

  i)     Manner of Payment - Application. All payments of principal and interest
on the Term Loan shall be payable at the principal office of the Lender in
Knoxville, Tennessee, or such other office within the United States as
designated by Lender, in funds available for the Lender’s immediate use in that
city and no payment will be considered to have been made until received in such
funds. All payments received on account of the Term Loan will be applied first
to the satisfaction of any interest which is then due and payable, and to
principal only after all interest which is due and payable has been satisfied.

 

-5-



--------------------------------------------------------------------------------

  ii)     Prepayment Premium. The Borrower may prepay all or any portion of the
Term Loan at any time without payment of any prepayment penalty or premium,
except that, in the event any such prepayment is made by Borrower (at its
discretion), (a) on or prior to the first anniversary of the Closing Date,
Lender shall be paid a prepayment premium fee equal to Three Percent (3.0%) of
the respective principal amount (without duplication) that is prepaid on or
prior to such date, (b) following the first anniversary of the Closing Date but
on or prior to second anniversary of the Closing Date, Lender shall be paid a
prepayment premium fee equal to Two Percent (2.0%) of the respective principal
amount (without duplication) that is prepaid during such period, and
(c) following the second anniversary of the Closing Date and on or prior to the
third anniversary of the Closing Date, Lender shall be paid a prepayment premium
fee equal to One Percent (1.0%) of the respective principal amount (without
duplication) that is prepaid during such period, provided that, no prepayment
penalty or premium shall be payable following the third anniversary of the
Closing Date or if the principal balance of the Term Loan is less than $750,000
or if payments are otherwise made in accordance with the terms of this
Agreement, including pursuant to Section 2.A herein.

 

  iii)

    Participation of Term Loan. Lender may sell participation interests and/or
assign up to fifty percent (50%) of its interest in the Term Loan to up to five
other banking or financial institutions in its discretion, provided (i) Lender
must provide Borrower with at least ten (10) days prior written notice of such
participation or assignment, (ii) Lender will retain power and control to make
modifications, waivers, amendments and extensions or exercise remedies or
address administrative matters as it applies to the Term Loan, (iii) neither
Borrower, 21st Mortgage, Majestic Homes nor Nobility Homes shall be subject to
any additional obligations as a result of such assignment or participation,
(iv) Lender shall be responsible for any and all fees, expenses or other charges
assessed by any participant/assignee in connection with such participation and
related transactions, and (v) the participation or assignment documentation as
it applies to Borrower, 21st Mortgage, Majestic Homes and Nobility Homes shall
be subject to the approval of Borrower, 21st Mortgage, Majestic Homes and
Nobility Homes, which approval shall not be unreasonably withheld.

C. Collateral for the Obligations. All of the Obligations will be secured and
supported as provided in this Section 2 C.:

 

  (i)     Grant of Security Interest in Pledged MH Loans. To secure the payment
and performance of the Obligations, the Pledgor does hereby grant and pledge to
Lender a first priority continuing security interest and lien in and to all
right, title and interest of the Pledgor in the Pledged MH Loans, whether
presently owned or hereafter acquired, and all proceeds of the foregoing.

 

-6-



--------------------------------------------------------------------------------

  (ii)     Security Agreement. This Agreement shall be deemed a security
agreement as defined in the UCC, and the remedies for any violation of the
covenants, terms and conditions of the agreements herein contained shall be
cumulative and non-exclusive and be as prescribed (a) herein, (b) by applicable
law, including the UCC, and (c) any other Term Loan Document. Lender shall have
all rights and remedies of a secured party under the UCC. The Pledgor hereby
authorizes Lender to file UCC financing statement(s) describing the collateral
pledged by Pledgor to Lender under this Agreement in Pledgor’s state of
organization (including continuation statements and any appropriate amendments)
naming Pledgor as debtor in favor of Lender as secured party to perfect (by
filing) Lender’s rights in and to the Pledged MH Loans described herein,
provided such UCC financing statement(s) shall be in a form reasonably
acceptable to Lender and Pledgor. Lender’s security interest in the Pledged MH
Loans shall be released upon payment in full of the outstanding Obligations, and
Lender agrees to execute such release document and/or file UCC termination
statement as applicable in connection with such release.

 

  (iii)     Liens. The Pledgor shall not, without the prior written consent of
the Lender, create or permit to exist any lien, encumbrance or security interest
(all of which are hereafter referred to in this subsection as a “lien” or
“liens”) in or upon any Pledged MH Loans other than liens/security interests in
favor of the Lender created pursuant to the requirements of this Agreement.

 

  (iv)     Sale of Collateral; Insurance Proceeds. The Pledgor shall not,
without the prior written consent of the Lender, transfer, assign or sell, or
permit any transfer, assignment or sale of any of the Pledged MH Loans except as
permitted in this Agreement. To the extent a transfer, assignment, or sale of
any of the Pledged MH Loans to a third-party is permitted by the Lender or this
Agreement, the Lender agrees to promptly (and in no event later than five
(5) days after the Borrower’s written request therefor accompanied by the
requested release instrument), execute and deliver to the Pledgor a release of
the Lender’s lien on such Pledged MH Loans; provided, the requested release
instrument shall be acceptable to the Lender, in its reasonable discretion.

 

  (v) Collections from Pledged Loans and Subordination. Until the Obligations
are paid in full, each of the Borrower and Majestic Homes subordinates to Lender
any interest that Borrower and Majestic Homes (as the case may be) has in the
collections and other proceeds derived from the Pledged Loans following the
Cut-Off Date and each acknowledges and agrees that payments derived from the
Pledged Loans following the Cut-Off Date shall be utilized for repayment of the
Obligations or as otherwise directed by the Pledgor and permitted hereunder. So
long as there is no continuing Event of Default under this Agreement, Lender
authorizes the Pledgor, on a monthly basis, to use and/or distribute (as
determined by Pledgor) the excess collection and other proceeds derived from the
Pledged Loans after applying such proceeds to the requisite payment of any
outstanding Obligations that are then due and payable. To the extent there is a
continuing Event of Default, the Borrower and Majestic Homes agree to hold in
trust any proceeds derived from the Pledged Loans following the applicable Event
of Default that are distributed to or received by any of them for the benefit of
Lender, and upon request of Lender, shall forward such proceeds to Lender to be
applied toward reduction of the Obligations.

 

-7-



--------------------------------------------------------------------------------

  (vi)     Released MH Loans. If the Lender or Pledgor should at any time
accurately determine that a Qualified MH Loan should be classified as a
Disqualified MH Loan in accordance with the terms herein, the Lender or Pledgor
shall notify the Pledgor or Lender (as applicable) in writing that such MH Loan
has been so classified, and upon being so classified by the Lender or Pledgor
such MH Loan shall be eliminated in determining the Borrowing Base. Each
Disqualified MH Loan shall continue to be subject to the security interest
created by this Agreement in favor of the Lender unless and until it shall
become a Released MH Loan. On any Business Day, the Pledgor may notify Lender in
writing or via e-mail notification that one or more Disqualified MH Loans or one
or more items of inventory/repossessed collateral related to such Disqualified
MH Loans should be released from the Lender’s security interest, and such
Disqualified MH Loans (that are listed in the respective notification from
Pledgor to Lender) shall automatically become Released MH Loans so long as
(i) the Borrowing Base equals or exceeds the outstanding principal balance of
the Term Loan (taking into account the deletion of such Disqualified MH Loans)
and (ii) there is no continuing Event of Default at the time such Disqualified
MH Loans become Released Loans. The MH Loan Pool Schedule shall be appropriately
amended to reflect such Released MH Loans, and upon request of the Pledgor, the
Lender will execute and deliver to the Pledgor one or more release(s) in form
and substance acceptable to Pledgor evidencing that such MH Loans, including the
related Contract Files, have become Released MH Loans. In no event shall any
Pledged MH Loan shall be released from Lender’s security interest as a Released
MH Loan during a period in which a continuing Event of Default exists.

 

  (vii)     Servicing and Collections: The Servicer shall at all times service
all MH Loans included in the Pledged MH Loans. Servicer shall have the sole
responsibility for collecting the scheduled principal and interest payments on
each MH Loan. The obligation to collect the amounts due under the MH Loans shall
include but not be limited to exercising due diligence, in a prudent
businesslike manner, to enforce the terms of the MH Loan, and repossess and
liquidate collateral under defaulted MH Loans consistent with the customary
servicing practices of Servicer with the intent of minimizing losses under such
MH Loans. In connection with the payoff of an MH Loan or the repossession and/or
liquidation of collateral securing an MH Loan, Servicer shall have the right to
execute and complete such paperwork and take such other actions as customarily
performed in connection with such payoffs, repossessions and/or liquidations, as
applicable, including the release of security interests in collateral in the
related Home(s) for MH Loans that are paid in full and/or liquidated.

 

3. Representations and Warranties of Borrower and Servicer: Borrower represents
and warrants to Lender, such representations and warranties to be as of the
Closing Date (unless otherwise specified herein), as follows:

 

  A Borrower is a general partnership duly organized and in effect under the
laws of the State of Florida. Borrower has the partnership power and authority
to perform its obligations hereunder and to carry on its business as it is
currently being conducted.

 

  B

21st Mortgage is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is authorized to conduct
business as a foreign corporation and is in good standing in all other
jurisdictions where its activities and businesses require such qualification.
21st Mortgage has the corporate power and authority to perform its obligations
hereunder and to carry on its business as it is currently being conducted.

 

-8-



--------------------------------------------------------------------------------

  C Majestic Homes is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida and is authorized to conduct
business as a foreign corporation and is in good standing in all other
jurisdictions where its activities and businesses require such qualification.
Majestic Homes has the corporate power and authority to perform its obligations
hereunder and to carry on its business as it is currently being conducted.

 

  D Nobility Homes is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida and is authorized to conduct
business as a foreign corporation and is in good standing in all other
jurisdictions where its activities and businesses require such qualification.
Nobility Homes has the corporate power and authority to perform its obligations
hereunder and to carry on its business as it is currently being conducted.

 

  E For each Pledged MH Loan, each related Contract has been duly executed by
the related Obligor on the date indicated on the Contract.

 

  F For each Pledged MH Loan, each Contract is the original Contract executed by
the Obligor is in all respects genuine, and is what it purports to be, and each
such Contract and Security Instrument will be the legal, valid and binding
obligation of the Obligor named therein and will be enforceable in accordance
with its terms.

 

  G Each Pledged MH Loan has arisen from a bona fide sale of a manufactured home
in the ordinary course of business of a dealer, or a refinancing of a
manufactured home loan.

 

  H For each Pledged MH Loan, Pledgor has good and marketable title to the
related Contract and is the sole owner of such Contract, free and clear of all
liens, security interests and encumbrances (except for the security interest
granted to Lender herein).

 

  I Each Obligor identified on Exhibit A with respect to a Pledged MH Loan has
the capacity to pledge his or her ownership interest in such manufactured home
to Pledgor. The information with respect to any Pledged MH Loan set forth on the
related Exhibit A is true and correct in all material respects as of the related
Cut-Off Date.

 

  J Servicer’s security interest has been properly perfected in accordance with
applicable state law.

 

  K All loan proceeds under each Pledged MH Loan have been fully advanced by
Pledgor, a prior loan originator or a dealer, as applicable, and the full
principal amount of each Contract as shown in the “Amount Paid to Buyer” and the
“Amount Paid to Others on Buyer’s Behalf”, or as shown in similar language
contained in the Contract, has been advanced for the related Obligor’s benefit,
either by payment direct to such Obligor or by payment to either the related
dealer or to another lender to pay off in full an obligation secured by the
manufactured home that is made on such Obligor’s request or approval. No
Contract contains any provision for future advances of loan proceeds.

 

-9-



--------------------------------------------------------------------------------

  L For each Pledged MH Loan, all costs, fees and expenses incurred in making,
closing and recording the related Contract/Security Instrument as applicable and
perfecting the lien of the Pledgor (or prior holder of the Contract/Security
Instrument, as applicable) in the related collateral securing such Contract have
been paid. No part of the related manufactured home taken as collateral security
has been released, or destroyed or damaged in any material manner, except as may
have occurred through normal wear and tear.

 

  M For each Pledged MH Loan, the collateral securing the Contract exists and is
currently insured against fire and comprehensive losses in an amount at least
equal to the related outstanding principal balance, and the terms of the
Contract require Obligor to maintain such insurance in at least an amount equal
to the value of the related manufactured home.

 

  N The Pledged MH Loan was originated in compliance in all material respects
with all applicable federal, state and local law, including, without limitation,
usury, consumer credit, Truth-in-Lending, equal credit opportunity, privacy, and
fair debt collection laws

 

  O The Home securing the Pledged MH Loan will be located within a state that
Servicer is authorized to conduct its business.

 

  P For each Pledged MH Loan, the obligations of each Obligor created under each
Contract are free from any claim, counterclaim, right of rescission, or setoff
of any kind or nature.

 

  Q To Servicer’s knowledge, there are no delinquent taxes or assessments or
other delinquent outstanding charges affecting any manufactured home or real
property securing any Pledged MH Loan that could create a lien on the collateral
securing the Pledged MH Loan (including, but not limited to, the related
manufactured homes), that is prior to, or equal or coordinate with, the lien of
the related Pledged MH Loan.

 

  R Servicer is properly licensed to service the Pledged MH Loans pledged to
Lender hereunder and all appropriate federal, state and local licenses and
registrations have been obtained and will continue to be maintained in all
states necessary to enable Servicer to service the Pledged MH Loans without
violation of law.

 

  S Each Contract and/or related Security Instrument relating to the Pledged MH
Loans contains usual and customary provisions for permitting acceleration and
repossession or similar proceedings, as applicable.

 

  T Each Obligor has paid a down payment on their purchase of the related Home
securing such Pledged MH Loan (which is not a refinanced loan) in cash,
appropriately documented trade in, or in documented real property equity of no
less than five (5%) percent of the purchase price for the related manufactured
home.

The representations and warranties applicable to the Pledged MH Loans in this
Section 3 are made as of the date such Pledged MH Loans are pledged to Lender as
provided herein to the extent such Pledged MH Loans are not pledged as of the
Closing Date. The representations and warranties made hereunder shall survive
Closing and the execution and delivery of this Agreement and shall continue in
full force and effect for the applicable statute of limitations period or until
the outstanding Obligations are paid in full, whichever is earlier.

 

-10-



--------------------------------------------------------------------------------

4. Delivery of Documents: Borrower and Servicer agree to do all acts necessary
to create and perfect a first priority security interest in the Homes securing
such Pledged MH Loans. Servicer shall maintain custody of the related Contract
Files on behalf of Lender with respect to its rights described herein. In
connection therewith, Servicer shall clearly document the related Contract File
as being held in trust for the benefit of Lender. In the event and during the
continuance of an Event of Default by Borrower or Servicer under this Agreement,
upon written request of Lender, Servicer shall deliver to Lender one or more
applicable Contract Files as requested by Lender, provided, if any such Contract
File is delivered to Lender, Lender shall cooperate with Servicer in providing
Servicer with copies and/or originals of such Contract File documents as
Servicer may reasonably request in connection with Servicer’s servicing of the
related Pledged MH Loan(s). In the event Lender takes possession of any Contract
Files, Lender shall maintain such Contract Files and related documents in a
safe, secure and orderly manner and shall not transfer or destroy any such
documents without the express prior written consent of Servicer. Lender shall
maintain the confidentiality of such Pledged MH Loans and related consumer
information in accordance with applicable privacy and consumer protection laws.
Upon payment in full of the outstanding Obligations, Lender shall return and
deliver to Pledgor (or a designee designated by Pledgor in writing) all such
Contract Files received by Lender.

 

5. Inspection of Obligor Files: Lender shall have the right to inspect the
Obligor Files at any time during normal business hours with reasonable notice to
Servicer.

 

6. Assignment by Lender: Lender shall not assign this Agreement without the
prior written consent of Borrower and Pledgor, which consent shall not be
unreasonably withheld if such assignment is to an affiliate of Lender, provided
that Lender may assign/participate part of its interest in the Term Loan as
provided in Section 2.B.(iii) herein. In the event Lender sells any part of its
interest in the Term Loan covered by this Agreement to a third party or parties,
including the sale of any participation interest therein, this Agreement shall
remain in full force and effect, and, if so requested by Borrower or Pledgor,
such third party shall execute such documents reasonably requested by Borrower
or Pledgor in connection with such assignment/participation and compliance with
the terms of this Agreement.

 

7. Access to Records of Borrower, Servicer and Nobility Homes: Upon Lender’s
reasonable request, Borrower, Servicer and Nobility Homes shall furnish a
detailed statement of its financial condition, and shall give Lender, or its
authorized representative, opportunity at any time during normal business hours
to examine their respective books and records which pertain to the Pledged MH
Loans including the collateral securing such Pledged MH Loans.

 

8.

Financial Statements: Within ninety (90) days after the end of each fiscal year
of Servicer, Servicer shall deliver to Lender an audited consolidated balance
sheet of Servicer as of the end of such fiscal year, and related audited
consolidated statements of earnings, shareholders’ equity and of cash flows for
such fiscal year, together with any notes which, in accordance with generally
accepted accounting principles should accompany such financial statements, which
statements shall be in reasonable detail, and certified by and containing an
unqualified opinion of independent certified public accountants. Borrower will
within 90 days after end of each fiscal year, deliver to Lender, unaudited
financial statements prepared in accordance with generally accepted accounting
principles, with the exception of notes to such financial statements. Within
ninety (90) days after the end of each fiscal year of Nobility Homes, Nobility
Homes shall deliver to Lender an audited consolidated balance sheet of Nobility
Homes as of the end of such fiscal year, and related audited consolidated
statements of

 

-11-



--------------------------------------------------------------------------------

 

earnings, shareholders’ equity and of cash flows for such fiscal year, together
with any notes which, in accordance with generally accepted accounting
principles should accompany such financial statements, which statements shall be
in reasonable detail, and certified by and containing an unqualified opinion of
independent certified public accountants.

 

9. Insurance Escrow: Servicer shall deposit all escrow funds received to pay
insurance premiums and taxes on behalf of any Obligor with respect to a Pledged
MH Loan in a demand deposit account in a state or national bank. Servicer shall
maintain detailed records to show the respective interests of each individual
Obligor in the account(s) to the extent applicable. From the escrow funds so
deposited, Servicer shall pay promptly to the proper parties when due insurance
premiums and other related fees and taxes.

 

10. Records in General: Servicer will maintain a set of books and records as to
such Pledged MH Loans which secure Borrower’s obligations under this Agreement,
including, but not limited to, records of each receipt and each disbursement
relating to such Pledged MH Loans and Servicer shall provide any special reports
reasonably requested by Lender. The Pledgor’s books and records shall indicate
that each MH Loan included in the Pledged MH Loans has been pledged to the
Lender. Each of the Obligor files or the computer records of the Pledgor shall
also contain records with respect to the underwriting, credit and collections
history with respect to each MH Loan included in the Pledged MH Loans. All of
the Obligor files related to the MH Loans included in the Pledged MH Loans shall
be marked (electronically on Servicer’s computer systems and/or physically on
said files) to reflect that the Lender has a security interest in such MH Loans.

 

11. Conditions to Closing. The obligation of the Lender to fund the Term Loan at
Closing shall be subject to fulfillment of each of the following conditions
precedent (unless waived by Lender).

A No Default. No Event of Default shall have occurred and be continuing as of
the Closing Date, and the representations and warranties of the Borrower
contained in Section 3 shall be true and correct in all material respects as of
the Closing Date.

B Documents to be Furnished at Closing. The Lender shall have received,
contemporaneously with the execution of this Agreement the following (with each
such document, as applicable, duly executed, currently dated and in form and
substance satisfactory to the Lender):

(i) The Term Note;

(ii) The initial Borrowing Base Certificate and the MH Loan Pool Schedule as of
the Closing Date; and

(iii) UCC Financing Statement listing the Pledgor (as debtor) and the Lender (as
secured party) to be filed in the office of the Delaware Secretary of State.

 

-12-



--------------------------------------------------------------------------------

12. Default Each of the following shall constitute an Event of Default under
this Agreement:

 

  A Nonpayment of the Term Loan. The Borrower’s failure to pay any of the
Obligations when due and continuance of such failure for ten (10) days after
notice thereof to the Borrower from the Lender.

 

  B

Bankruptcy, Insolvency. etc. The Borrower, 21st Mortgage, Majestic Homes or
Nobility Homes admitting in writing its inability to pay its debts as they
mature or an administrative or judicial order of dissolution or determination of
insolvency being entered against the Borrower, 21st Mortgage, Majestic Homes or
Nobility Homes; or the Borrower, 21st Mortgage, Majestic Homes or Nobility Homes
applying for, consenting to, or acquiescing in the appointment of a trustee or
receiver for the Borrower, 21st Mortgage, Majestic Homes or Nobility Homes or
any material property of the Borrower, 21st Mortgage, Majestic Homes or Nobility
Homes, or Borrower, 21st Mortgage, Majestic Homes or Nobility Homes making a
general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee or receiver being appointed for
the Borrower, 21st Mortgage, Majestic Homes or Nobility Homes for a substantial
part of their respective property and not being discharged within ninety
(90) days; or any bankruptcy, reorganization, debt arrangement or other
proceeding under any bankruptcy or insolvency, law, or any dissolution or
liquidation proceeding being instituted by or against the Borrower, 21st
Mortgage, Majestic Homes or Nobility Homes and, if involuntary, being consented
to or acquiesced in by the Borrower, 21st Mortgage, Majestic Homes or Nobility
Homes, or remaining for ninety (90) days undismissed.

 

  C Warranties and Representations. Any material warranty or representation made
by the Borrower in this Agreement or any other Loan Document proving to have
been false or misleading in any material respect (as reasonably determined by
Lender) when made (except that a breach of a representation in Section 3 shall
not constitute an Event of Default hereunder if such breach was not made
intentionally or knowingly) or any material schedule, certificate, financial
statement or report required under this Agreement to be furnished by the
Borrower, Servicer or Nobility Homes to the Lender proving to have been false or
misleading in any material respect when made or delivered, which, in any such
case or event as described in this subsection C, has a material and adverse
impact on the Borrower’s, Servicer’s or Nobility Homes’ financial condition or
the ability of Borrower to repay the Obligations or the collateral pledged to
secure the Term Loan.

 

  D

Noncompliance With Other Provisions of this Agreement. Failure of the Borrower,
21st Mortgage, Majestic Homes or Nobility Homes to comply with or perform any
material covenant of this Agreement (which failure does not constitute an Event
of Default under any of the preceding provisions of this Section 12) and, if
such default is reasonably susceptible to cure, continuance of such failure for
forty-five (45) days after notice thereof to Borrower, 21st Mortgage, Majestic
Homes or Nobility Homes, as applicable, from the Lender.

 

13.

Effect Of Event Of Default. If any Event of Default described in Section 12.B
shall occur, maturity of the Term Loan shall immediately be accelerated and the
Term Note and the Term Loan evidenced thereby, and any other payment Obligations
of the Borrower shall become immediately due and payable, all without notice of
any kind. When any other Event of Default has occurred and is continuing, the
Lender or any other holder of the Term Note may,

 

-13-



--------------------------------------------------------------------------------

 

by delivering written notice thereof to Borrower, 21st Mortgage, Majestic Homes
or Nobility Homes, accelerate payment of the Term Loan and declare the Term Note
and all other payment Obligations due and payable, whereupon maturity of the
Term Loan shall be accelerated and all other payment Obligations shall become
immediately due and payable. The remedies of the Lender specified in this
Agreement or in any other Loan Document shall not be exclusive, and the Lender
may avail itself of any other remedies provided by law as well as any equitable
remedies available to the Lender.

 

14. Remedies Following Default. Following the occurrence and during the
continuance of an Event of Default, Lender may exercise all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Pledged MH Loans) or other applicable laws.

 

15. Collection of Collateral. Following the occurrence and during the
continuance of an Event of Default, Lender shall have the right to (a) require
that all payments due under the Pledged MH Loans be paid directly to Lender, and
to receive, collect, hold and apply the same in accordance with the provisions
of this Agreement in reduction of the outstanding Obligations, and (b) take such
remedial action available to it for the enforcement of any defaulted Pledged MH
Loans including the foreclosure, repossession or liquidation of any Pledged MH
Loans (including the related collateral securing such Pledged MH Loans and/or
the repayment thereof). Effective upon the occurrence and during the continuance
of an Event of Default, the Pledgor hereby further irrevocably authorizes,
directs and empowers Lender, in its discretion, to collect and receive all
checks and drafts evidencing such payments and to endorse such checks or drafts
in the name of the Pledgor and upon such endorsements, to collect and receive
the money therefor. Upon payment and satisfaction in of all outstanding
Obligations, Lender will, at the Pledgor’s request and sole expense, give
written notice as necessary to redirect payment of the Pledged MH Loans as
requested by the Pledgor.

 

16. Notices: All notices or demands hereunder shall be in writing and delivered
or mailed to the party to be notified at the following addresses and numbers and
shall be deemed to have been sufficiently given or served for all purposes when
presented personally or when sent via overnight delivery by a nationally
recognized courier (next Business Day delivery) or by registered or certified
mail, return receipt requested, to any party hereto at the address set forth
below or at such other address as any party shall subsequently designate in
writing:

If to the Lender, in all cases to:

Clayton Bank & Trust

620 Market Street

Knoxville, TN 37902

Attn: President

If to Borrower, in all cases to:

Majestic 21 Partnership

c/o 21st Mortgage Corporation

620 Market Street

One Centre Square

Knoxville, TN 37902

Attn: President

 

-14-



--------------------------------------------------------------------------------

If to 21st Mortgage (including in its capacity as Servicer or Pledgor), in all
case, to:

21st Mortgage Corporation

620 Market Street

One Centre Square

Knoxville, TN 37902

Attn: President

If to Majestic Homes or Nobility Homes, in all cases to:

Nobility Homes, Inc.

3741 S.W. 7th Street

Ocala, FL 34474

Attn: President

 

17. Indemnity: Borrower agrees to indemnify Lender, its successors and assigns,
and every director, officer, and employee of Lender (individually, an
“Indemnitee”) with respect to, and holds each Indemnitee harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
of nature whatsoever which are incurred by or imposed upon such Indemnitee,
arising out of a material breach of any representation or warranty made in this
Agreement by Borrower or Servicer, Borrower or Servicer’s failure to perform in
any material manner its obligations under this Agreement, or any violation of
any applicable law or regulation in connection with the servicing of the Pledged
MH Loans by Servicer as contemplated by this Agreement; provided that no
Indemnitee shall have the right to be indemnified hereunder for its own unlawful
conduct, willful misconduct or gross negligence. Each Indemnitee will promptly
notify Servicer of the commencement of any proceeding involving it in respect of
which indemnification may be sought pursuant to this Section 17. Neither
Borrower nor Servicer shall be liable for the cost of any settlement entered
into without its consent (which consent shall not be unreasonably withheld). The
obligations of Borrower and Servicer under this section shall survive the
termination of this Agreement until the expiration of the applicable statute of
limitations period.

 

18. Guaranty by Nobility Homes. Nobility Homes does hereby guarantee,
irrevocably and unconditionally, the punctual payment and performance of the
obligations of Majestic Homes (including the obligations of Majestic Homes as a
general partner of the Borrower) under the Term Loan Documents. Nobility Homes
waives promptness, diligence, presentment, demand, protest, notice of acceptance
and all other notices with respect to its obligations under this Agreement, all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any requirement that the Lender
exhausts any right or takes any action against the Borrower, or any other
guarantor or obligor or any collateral security, and all suretyship defenses
generally. This is a continuing guaranty and shall remain in full force and
effect until the Obligations have been paid in full. Nobility Homes consents and
agrees that Lender shall not be under any obligation to marshal any property or
assets of Borrower, Pledgor or any affiliate of Borrower, or any other guarantor
in favor of Nobility Homes, or against or in payment of any or all of the
Obligations.

 

19. Entire Agreement. This Agreement together with the other Loan Document(s)
embody the entire agreement of the parties regarding the subject matter herein
and therein and supersede all prior agreements regarding the subject matter
herein and therein.

 

-15-



--------------------------------------------------------------------------------

20.

Full Payment of Term Loan. Borrower, 21st Mortgage (including as Pledgor and
Servicer, Majestic Homes and Nobility Homes) shall have no further obligations
to Lender under the Term Loan Documents upon the payment in full of the Term
Loan and any other outstanding Obligations to Lender under the Term Loan
Documents.

 

21. Miscellaneous: This Agreement cannot be modified in any respect except by
agreement in writing signed by all the parties hereto. The invalidity of any
portion of this Agreement shall in no way affect any and all remaining portions
of this Agreement. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, without resorting to its
laws of conflicts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures hereto and thereto were upon the same
instrument.

 

22. WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY KIND OR NATURE ARISING
UNDER THE TERM LOAN DOCUMENTS OR THE TRANSACTIONS AND OBLIGATIONS CONTEMPLATED
HEREBY AND THEREBY. THE WAIVER MADE HEREUNDER IS MADE KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY FOR SUBSTANTIAL CONSIDERATION AND AS AN INDUCEMENT FOR LENDER
TO ENTER INTO THIS AGREEMENT.

Signature Page on Next Page

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its duly authorized officer to sign
this Loan and Security Agreement on behalf of such party as of the date written
above.

 

LENDER: CLAYTON BANK & TRUST By:  

 

Title:  

 

BORROWER:

MAJESTIC 21 PARTNERSHIP,

a Florida general partnership

By:   21st Mortgage Corporation,   a general partner By:  

 

Title:  

 

By:   Majestic Homes, Inc.,   a general partner By:  

 

Title:  

 

21ST MORTGAGE, SERVICER AND PLEDGOR: 21ST MORTGAGE CORPORATION By:  

 

Title:  

 

 

-17-



--------------------------------------------------------------------------------

MAJESTIC HOMES: MAJESTIC HOMES, INC. By:  

 

Title:  

 

NOBILITY HOMES NOBILITY HOMES, INC. BY:  

 

TITLE:  

 

 

-18-



--------------------------------------------------------------------------------

EXHIBIT A

MH LOAN POOL SCHEDULE

See attached.

 

-19-



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING BASE CERTIFICATE

See attached.

 

-20-



--------------------------------------------------------------------------------

BORROWING BASE CERTIFICATE

[To Be Completed on Closing Date and on Monthly Basis]

This Borrowing Base Certificate is submitted this      day of                 ,
200    , pursuant to that Loan and Security Agreement dated as of May 20, 2009,
by and among CLAYTON BANK & TRUST (hereinafter referred to as “Lender”), a
Tennessee chartered state banking institution whose principal office is located
in Knoxville, Tennessee, and MAJESTIC 21 PARTNERSHIP (hereinafter referred to as
“Borrower”), a Florida general partnership comprised 2lst MORTGAGE CORPORATION
(hereinafter referred to as “21st Mortgage” and sometimes as “Servicer” or
“Pledgor”), a Delaware corporation and MAJESTIC HOMES, INC. (“Majestic Homes”),
a Florida corporation (as such may be amended and/or restated from time to time,
the “Loan Agreement”), with NOBILITY HOMES, INC., a Florida corporation joining
therein. Capitalized terms not otherwise defined herein shall have such meaning
as set forth in the Loan Agreement.

 

  1. Borrowing Base Calculation. Borrower hereby certifies to the Lender that,
as of                 , 20    :

 

(a) The aggregate outstanding principal balance of the Qualified MH Loans
pledged to Lender under the Loan Agreement is:    $                      (b) The
Borrowing Base as determined in accordance with the Loan Agreement (80% times
the amount in line (a) above) is:    $                      (c) The maximum
principal amount of the Term Loan (determined as the lesser of $5,000,000 or the
amount in line (b) above) is:    $                      (d) The existing
principal balance of the Term Loan is:    $                      (e) The
Requisite Monthly Principal Payment Amount for this period which shall equal the
amount in line (d) above minus the amount in line (b) above (there shall be no
such payment amount to the extent the amount in line (d) is less than or equal
to the amount in line (b) above):    $                     

 

  2. Borrowing Base Calculation. Borrower hereby certifies to the Lender that,
as of the date of this Certificate:

a. Attached hereto is a report showing all Qualified MH Loans included in the
foregoing Borrowing Base Calculations;

b. The outstanding principal balance under the Term Note does not exceed the
maximum Term Loan amount as provided in 1(c) above;

c. To Borrower’s knowledge, no Event of Default has occurred and is continuing
under the Loan Agreement.

 

-21-



--------------------------------------------------------------------------------

This Borrowing Base Certificate being executed by the undersigned.

 

21ST MORTGAGE CORPORATION By:  

 

Name:  

 

Title:  

 

 

 

 

-22-